PER CURIAM.
This cause having heretofore been submitted to the Court on petitions and cross-petition for writ of certiorari upon the transcript of record and briefs and argument of counsel for the respective parties to review the order of the Florida Industrial Commission in said cause, bearing date *368January 9, 1964, and the petitioners and cross-petitioner having failed to show that the essential requirements of law have been violated, it is ordered that the said petitions be and the same are hereby denied. See Harbor Island Spa v. Barlow, Fla. 1962, 139 So.2d 879; Victor Wine & Liquor, Inc. v. Beasley, Fla.1962, 141 So.2d 581.
DREW, C. J., and THORNAL, ERVIN and HOBSON (Ret.), JJ., concur.
THOMAS, O’CONNELL and CALDWELL, JJ., dissent.